Citation Nr: 0818375	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  07-17 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial increased rating for bilateral 
pes planus with plantar fasciitis, currently evaluated as 
10 percent disabling.  

2.  Entitlement to service connection for a low back 
disability.  

3.  Entitlement to service connection for a chronic headache 
disability.  

4.  Entitlement to service connection for rheumatoid 
arthritis, to include as a result of an undiagnosed illness.  

5.  Entitlement to service connection for acral 
hyperhidrosis, to include as a result of an undiagnosed 
illness.  

(The issues of entitlement to a disability rating greater 
than 10 percent for the service-connected residuals of a 
fracture of the right wrist with involvement of the 
metacarpophalangeal region of the right thumb; entitlement to 
service connection for respiratory symptoms, to include as a 
result of an undiagnosed illness; and entitlement to service 
connection for chronic fatigue, to include as a result of an 
undiagnosed illness, will be the result of a separate 
decision.)  


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from March 1985 to 
July 1991.  During that time, and specifically from December 
1990 to May 1991, the veteran served in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs (VA).  Specifically, in a May 2004 
decision, the Regional Office (RO) in Atlanta, Georgia 
granted service connection for bilateral pes planus (0%, 
effective from May 2003) and denied service connection for a 
low back disability and for a chronic headache disability.  
Also, by a February 2005 determination, the Atlanta RO, in 
relevant part, re-adjudicated (pursuant to the Veterans 
Claims Assistance Act of 2000) service connection for 
rheumatoid arthritis, to include as a result of an 
undiagnosed illness, and service connection for acral 
hyperhidrosis, to include as a result of an undiagnosed 
illness.  The Atlanta RO denied both of these claims.  

During the current appeal, and specifically by a March 2007 
rating action, the VA RO in Montgomery, Alabama characterized 
the veteran's service-connected foot disability as bilateral 
pes planus with plantar fasciitis and awarded a compensable 
evaluation of 10 percent, effective from May 2003, for this 
disorder.  The veteran's appeal remains under the 
jurisdiction of the Montgomery RO.  

In statements received at the RO in December 2005 and in 
November 2007, the veteran's attorney requested adjudication 
of the veteran's low back and headaches claims under the 
provisions of 38 C.F.R. § 3.317.  In this regard, the Board 
notes that, in an October 2007 statement, a private physician 
who has treated the veteran since June 2007 expressed his 
opinion that the veteran "has symptoms consistent with 
Probable Gulf War Syndrome" and that this symptomatology 
includes, in pertinent part, headaches.  The RO has not 
adjudicated the issues of entitlement to service connection 
for headaches and low back pain, resulting from undiagnosed 
illnesses.  As such, this matter is referred to the agency of 
original jurisdiction for appropriate action.  


FINDINGS OF FACT

1.  In May 2004, the Atlanta RO granted service connection 
for bilateral pes planus (0%, from May 2003).  

2.  During the current appeal, and specifically by the March 
2007 rating action, the Montgomery RO characterized the 
veteran's service-connected foot disability as bilateral pes 
planus with plantar fasciitis and awarded a compensable 
evaluation of 10%, effective from May 2003, for this 
disorder.  

3.  After perfecting an appeal regarding the initial rating 
of the service-connected foot disability, and specifically in 
statements received at the RO in November 2007, the veteran 
withdrew from appellate review this increased rating issue.  

4.  The veteran did not exhibit a low back disability in 
service or arthritis of his lumbar spine within one year of 
separation from service, and no diagnosed lumbar spine 
disorder is associated in any way with his active military 
duty.  

5.  The veteran did not exhibit a chronic headache disability 
in service, and his diagnosed nonspecific chronic headache 
disability is not associated in any way with his active 
military duty.  

6.  The aching of the veteran's joints as well as the 
numbness of his hands and feet have been attributed to the 
known clinical diagnosis of rheumatoid arthritis.  

7.  The veteran did not exhibit rheumatoid arthritis in 
service or within one year of separation from service, and no 
such diagnosed disorder is associated in any way with his 
active military duty.  

8.  The sweating of the veteran's hands and feet has been 
attributed to the known clinical diagnosis of acral 
hyperhidrosis.  

9.  The veteran did not exhibit acral hyperhidrosis in 
service, and no such diagnosed disorder is associated in any 
way with his active military duty.  


CONCLUSIONS OF LAW

1.  The criteria for the veteran's withdrawal of a 
Substantive Appeal with respect to the issue of entitlement 
to an initial disability rating greater than 10% for the 
service-connected bilateral pes planus with plantar fasciitis 
have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.101, 20.202, 20.204 (2007).  

2.  A low back disability was not incurred or aggravated in 
service, and arthritis of the lumbar spine may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).  

3.  A chronic headache disability was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).  

4.  The criteria for an award of service connection for 
disability manifested by aching joints and numbness of the 
hands and feet, as a result of an undiagnosed illness, have 
not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2007).  

5.  Rheumatoid arthritis was not incurred or aggravated in 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

6.  The criteria for an award of service connection for 
disability manifested by sweating of the hands and feet, as a 
result of an undiagnosed illness, have not been met.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2007).  

7.  Acral hyperhidrosis was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Increased Rating For Service-Connected Bilateral 
Pes Planus With Plantar Fasciitis

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  
38 C.F.R. § 20.204 (2007).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  In such 
an instance, the Board does not have jurisdiction to review 
the appeal, and a dismissal is then appropriate.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2007).  

In May 2004 in the present case, the Atlanta RO granted 
service connection for bilateral pes planus (0%, from May 
2003).  During the current appeal, and specifically by the 
March 2007 rating action, the Montgomery RO characterized the 
veteran's service-connected foot disability as bilateral pes 
planus with plantar fasciitis and awarded a compensable 
evaluation of 10%, effective from May 2003, for this 
disorder.  After perfecting an appeal regarding the initial 
rating of this service-connected disability, and specifically 
in statements received at the RO in November 2007, the 
veteran withdrew from appellate review this increased rating 
issue.  

In view of the veteran's expressed desires, the Board 
concludes that further action with regard to his increased 
rating claim is not appropriate.  38 U.S.C.A. § 7105(d) (West 
2002); 38 C.F.R. § 20.204 (2007).  The Board does not have 
jurisdiction over this withdrawn issue and, as such, must 
dismiss the appeal of this claim.  See 38 U.S.C.A. § 7105(d) 
(West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2007).  

II.  Service Connection Claims

        A.  Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, characterized the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide and must ask the claimant to provide any 
evidence in his/her possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, a May 2003 letter informed the veteran 
of the requirements for his low back and chronic headache 
disability claims, and a March 2006 letter notified him of 
the criteria for his rheumatoid arthritis and acral 
hyperhidrosis claims.  Both documents also informed him that 
VA would make reasonable efforts to help him obtain necessary 
evidence with regard to these issues but that he must provide 
enough information so that the agency could request the 
relevant records.  In addition, the letters notified him of 
his opportunity to submit "any additional information or 
evidence that . . . [he] want[ed the agency] . . . to try to 
get for . . . [him]," "additional information or 
evidence," and "any other evidence or information that . . 
. [he] think[s would] . . . support . . . [his] claim."  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II); VAOPGCPREC 1-2004 (February 24, 2004); and 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These 
letters were furnished prior to the initial denials of the 
respective service connection claims.  See Pelegrini II, 
VAOPGCPREC 7-2004, and Mayfield v. Nicholson, 444 F.3d 
at 1333.  

In March 2006 and May 2006, the Atlanta RO informed the 
veteran of the type of evidence necessary to establish the 
degree of disability (element #4) and an effective date 
(element #5).  See Dingess/Hartman, 19 Vet. App. at 488.  In 
any event, however, as will be discussed below, the Board 
finds that the evidence of record does not support a grant of 
service connection for a low back disability; a chronic 
headache disability; rheumatoid arthritis, to include as a 
result of an undiagnosed illness; and acral hyperhidrosis, to 
include as a result of an undiagnosed illness.  In light of 
these denials, no ratings or effective dates will be 
assigned.  Thus, the Board finds that there can be no 
possibility of any prejudice to the veteran in proceeding 
with the issuance of a final decision of the service 
connection claims adjudicated in this decision.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the issue adjudicated in this decision.  All relevant 
treatment records adequately identified by the veteran, have 
been obtained and associated with his claims folder.  

The Board acknowledges that the veteran has not been accorded 
a VA examination relevant to his service connection claims.  
As the Board will discuss in the following decision, however, 
service medical records are negative for the claimed 
disabilities.  Further, post-service medical reports do not 
reflect diagnoses of these claimed disorders until several 
years after the veteran's discharge from active military 
duty.  VA's duty to assist is not invoked where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2); 
Charles v. Principi, 16 Vet. App. 370 (2002) & McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  Consequently, the 
Board concludes that a remand of the veteran's service 
connection claims to accord him an opportunity to undergo 
relevant VA examinations for his claimed disorders is not 
necessary.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the claims adjudicated in this decision.  
Under the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (which holds that strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other pertinent evidence which has not been obtained.  
Consequently, the Board will proceed to adjudicate the 
service connection claims on appeal, based upon the evidence 
currently of record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2007); Pelegrini II; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

        B.  Analysis

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10% or more within a presumptive 
period following service in the Southwest Asian theater of 
operations during the Persian Gulf War.  

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001).  In particular, 
the Act amended 38 U.S.C.A. §§ 1117 and 1118, pertaining to 
compensation for disabilities occurring in veterans of the 
Persian Gulf War.  In June 2003, VA promulgated regulations 
to implement the Act.  See Compensation and Pension 
Provisions of the Veterans Education and Benefits Expansion 
Act of 2001, 68 Fed. Reg. 34,539 (June 10, 2003) (now 
codified at 38 C.F.R. § 3.317).  With exceptions not here 
applicable, current law requires that in order to obtain 
compensation for an undiagnosed illness, the disability in 
question must not be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a)(1)(ii) (2007).  

If a disability is shown to be attributable to a known 
clinical diagnosis, service connection may be established for 
the diagnosed entity on a "direct" basis.  Generally 
speaking, "direct" service connection is warranted where 
the evidence of record establishes that a particular 
disability resulted from personal injury suffered or disease 
contracted in the line of duty in the active military, naval, 
or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may be granted for any injury or disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d) (2007).  

Additionally, service connection for certain diseases, such 
as arthritis, may be established on a presumptive basis by 
showing that they manifested themselves to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2007).  

        1.  Low Back Disability

Service medical records are negative for complaints of, 
treatment for, or findings of a low back disability.  In 
fact, the June 1991 separation examination demonstrated a 
normal spine, and, at that time, the veteran specifically 
denied ever having experienced recurrent back pain.  
Additionally, a post-service private physical examination 
conducted in November 1994 reflected a normal back.  Also, a 
VA general medical examination conducted one year later 
included no subjective complaints of low back symptomatology 
or objective evaluation findings of lumbar spine pathology.  

The first documented evidence of low back complaints is dated 
in July 2004, when the veteran sought treatment for back 
pain.  Magnetic resonance imaging (MRI) completed on his 
lumbar spine in February 2006 showed mild degenerative 
changes as well as loss of the fat interface between the L3 
nerve roots, the posterior margin of the disc, and anterior 
margin of the facet joints at this level and along the far 
lateral margin of the right neural foramen at L4-L5.  

A physical examination conducted on the veteran's lumbar 
spine at a June 2006 VA outpatient treatment session 
demonstrated tenderness to palpation of the lumbar paraspinal 
muscles bilaterally as well as limited and painful motion.  
The treating physician assessed facet arthropathy at L4-L5 
bilaterally.  Subsequent medical records reflect continued 
treatment for low back pain.  

Throughout the current appeal, and specifically at an October 
2005 VA outpatient treatment session, the veteran reported 
experiencing non-radiating chronic low back pain since his 
Gulf War service.  As the Board has discussed, however, 
service medical records are negative for complaints of, 
treatment for, or findings of a low back disability.  In 
fact, the first competent evidence of a diagnosis of a lumbar 
spine disorder is dated in February 2006, when mild 
degenerative changes as well as loss of the fat interface 
between the L3 nerve roots, the posterior margin of the disc, 
and anterior margin of the facet joints at this level and 
along the far lateral margin of the right neural foramen at 
L4-L5 were found on MRI of the veteran's lumbar spine.  

Significantly, the claims folder contains no competent 
evidence associating the currently diagnosed degenerative 
arthritis of the veteran's lumbar spine and facet arthropathy 
at L4-L5 bilaterally, which began more than 10 years after 
his separation from active military duty, with such service.  
Based on this evidentiary posture, the preponderance of the 
evidence is clearly against the veteran's claim for service 
connection for such a disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  The benefit-of-the-doubt rule 
does not apply, and service connection for a low back 
disorder must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  

        2.  Chronic Headache Disability

Service medical records are negative for complaints of, 
treatment for, or findings of a chronic headache disability.  
In fact, the June 1991 separation examination demonstrated a 
normal head and neurological system, and, at that time, the 
veteran specifically denied ever having experienced frequent 
or severe headaches.  Additionally, the November 1994 private 
physical examination as well as the November 1995 VA general 
medical examination included no subjective complaints of 
headaches or objective evaluation findings of a chronic 
headache disability.  

The first documented evidence of complaints of headaches is 
dated in February 2002.  At that time, however, the veteran 
also complained of a sore throat, and an upper respiratory 
infection was diagnosed.  

An April 2005 VA examiner noted the veteran's "vague history 
of headaches."  (The veteran was unable to specify the 
severity or pattern of his headaches.)  Subsequent medical 
records reflect continued treatment for diagnosed nonspecific 
chronic headaches.  

Throughout the current appeal, and specifically at an October 
2005 VA outpatient treatment session, the veteran reported 
experiencing headaches since his Gulf War service.  As the 
Board has discussed, however, service medical records are 
negative for complaints of, treatment for, or findings of a 
chronic headache disability.  In fact, the first competent 
evidence of a diagnosis of a chronic headache disorder is 
dated in April 2005, almost 15 years after the veteran's 
separation from active military duty.  

Significantly, the claims folder contains no competent 
evidence associating the currently diagnosed nonspecific 
chronic headaches, which began almost 15 years after his 
separation from active military duty, with such service.  
Based on this evidentiary posture, the preponderance of the 
evidence is clearly against the veteran's claim for service 
connection for such a disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  The benefit-of-the-doubt rule 
does not apply, and service connection for a chronic headache 
disability must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  

        3.  Rheumatoid Arthritis, To Include As A Result Of 
An Undiagnosed Illness

Throughout the current appeal, the veteran has consistently 
described aching joints as well as numbness of his hands and 
feet.  In a November 2000 report, a private physician stated 
that the veteran's rheumatologic disorder was "possibly 
related to exposure to Gulf War agents."  In a December 2000 
report, this same doctor assessed "probable rheumatoid 
arthritis of a seronegative etiology" but noted that "other 
possibilities include[d] exposure to various chemicals."  
Additionally, in an October 2007 letter, another private 
physician (who had treated the veteran since June 2007) 
expressed his opinion that the veteran's joint pains are 
"consistent with Probable Gulf War Syndrome."  

Significantly, however, evidence of record show that the 
veteran's joint complaints have been attributed to the known 
clinical diagnosis of rheumatoid arthritis.  As a result, 
service connection cannot be granted for such symptomatology 
as due to an undiagnosed illness.  38 C.F.R. 
§ 3.317(a)(1)(ii) (2007).  

As to the question of whether service connection is warranted 
for rheumatoid arthritis on a direct basis, the Board notes 
that the service medical records are negative for complaints 
of, treatment for, or findings of such a disability.  In 
fact, at the June 1991 separation examination, the veteran 
specifically denied ever having experienced swollen or 
painful joints.  

According to post-service medical reports, in August 1995, 
the veteran was treated for probable seronegative rheumatoid 
arthritis.  The November 1995 VA general medical examiner 
acknowledged the veteran's complaints of joint aches and 
pains and expressed his suspicion that the veteran had an 
autoimmune disorder.  In July 1997, a treating private 
physician suspected that the veteran had "an inflammatory 
arthritis [disorder] . . . that . . . will turn out to be 
rheumatoid arthritis."  VA medical records dated later in 
1997 reflect a diagnosis of seronegative rheumatoid 
arthritis.  

Throughout the current appeal, and specifically at many of 
the outpatient treatment sessions, the veteran asserted that 
he has had these joint complaints since his Persian Gulf 
service.  Significantly, however, as the Board has discussed 
herein, service medical records are negative for complaints 
of, treatment for, or findings of rheumatoid arthritis.  The 
first documented joint complaints is dated in 1995, and the 
first competent evidence of a diagnosis of rheumatoid 
arthritis is dated in 1997, six years after the veteran's 
separation from active military duty.  

Significantly, the claims folder contains no competent 
evidence associating the currently diagnosed rheumatoid 
arthritis, which began 6 years after his separation from 
active military duty, with such service.  In fact, a January 
2008 VA examiner determined, after reviewing the claims 
folder and examining the veteran, that the file does not 
provide evidence to support the onset of his migratory joint 
pains while in the military.  Also, citing the lack of 
pertinent complaints in the service medical records, a 
November 2005 VA examiner concluded that "[i]t is less 
likely as not [that] the veteran's inflammatory arthritis is 
caused by [or] related to [his] military service."  Based on 
this evidentiary posture, the preponderance of the evidence 
is clearly against the veteran's claim for service connection 
for such a disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The benefit-of-the-doubt rule does not 
apply, and service connection for rheumatoid arthritis must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990).  

        4.  Acral Hyperhidrosis, To Include As A Result Of 
An Undiagnosed Illness

Throughout the current appeal, the veteran has consistently 
described sweating of his hands and feet.  Significantly, 
however, evidence of record show that these complaints have 
been attributed to the known clinical diagnosis of acral 
hyperhidrosis.  As a result, service connection cannot be 
granted for such symptomatology as due to an undiagnosed 
illness.  38 C.F.R. § 3.317(a)(1)(ii) (2007).  

As to the question of whether service connection is warranted 
for acral hyperhidrosis on a direct basis, the Board notes 
that the service medical records are negative for complaints 
of, treatment for, or findings of such a disability.  In 
fact, the June 1991 separation examination demonstrated that 
the veteran's endocrine system was normal.  

The November 1995 VA general medical examination reflected 
the presence of hyperhidrosis of the veteran's hands and 
feet, and the examiner diagnosed, in pertinent part, acral 
hyperhidrosis.  Significantly, however, the claims folder 
contains no competent evidence associating the currently 
diagnosed acral hyperhidrosis, which began 4 years after his 
separation from active military duty, with such service.  
Based on this evidentiary posture, the preponderance of the 
evidence is clearly against the veteran's claim for service 
connection for such a disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  The benefit-of-the-doubt rule 
does not apply, and service connection for acral 
hyperhidrosis must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

The claim for an initial disability rating greater than 10% 
for the service-connected bilateral pes planus with plantar 
fasciitis is dismissed.  

Service connection for a low back disability is denied.  

Service connection for a chronic headache disability is 
denied.  



(CONTINUED ON NEXT PAGE)


Service connection for rheumatoid arthritis, to include as a 
result of an undiagnosed illness, is denied.  

Service connection for acral hyperhidrosis, to include as a 
result of an undiagnosed illness, is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


